Citation Nr: 0922522	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-24 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder, claimed as a perforated ear drum, otitis media and 
otitis externa.  

2.  Entitlement to service connection for claimed 
hypertension, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a claimed skin 
disorder. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to August 
1969.  

The Veteran also served from April 1975 to January 1976 when 
he was discharged under other than honorable conditions.  In 
a May 1977 Administrative Decision, the RO found that such 
service had been under dishonorable conditions.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from January 2002 and July 2003 RO 
rating decisions.  

In May 2006, the Board remanded the issues on appeal to the 
RO via the Appeals Management Center (AMC) for additional 
development.  

In October 2008, a VA examiner stated that the Veteran had 
bilateral hearing loss that was at least likely as not due to 
military service.  The VA examiner also noted that he had 
tinnitus.  In addition, a February 2007 VA examiner stated 
that the Veteran had a history of right external otitis.  
These matters are referred to the RO for appropriate action 
in connection the other related claims pending at this time.  

The issue of service connection for a left ear disorder, 
claimed as a perforated ear drum, otitis media, and otitis 
externa is once again remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran when further 
action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran did not manifest complaints or findings of 
elevated blood pressure or an actual diagnosis of 
hypertension during service or for many years thereafter.  

3.  The Veteran currently is not shown to have hypertension 
that has been causally linked to an event or incident of his 
honorable period of active service or that was caused or 
aggravated by the service-connected PTSD.  

5.  The Veteran was treated for skin manifestation involving 
the left shoulder and axilla, buttocks and groin during his 
period of active service.  .  

6.  The currently demonstrated skin disease including atopic 
dermatitis is shown as likely as not to have had its clinical 
onset during service.  


CONCLUSIONS OF LAW

1.  The Veteran does have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by active service or was proximately due to or the 
result of the service-connected PTSD; nor may any be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
skin disability including that manifested by atopic 
dermatitis is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 1999, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the January 2002 and July 2003 rating decisions on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 1999 letter, a September 2002 letter, an October 
2003 letter, a May 2006 letter, and a September 2006 letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 1999, September 2002, October 2003, May 2006, 
and September 2006 letters advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the November 1999 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements, in the May 2006 
and September 2006 letters.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in October 1999, 
August 1996, February 2007, March 2008 and October 2008.  

Finally, the Veteran was advised of his right to appear at a 
hearing before the RO and/or before the Board, but he waived 
that right.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for hypertension and skin condition.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  Hypertension

The Veteran asserts that his hypertension is directly related 
to his period of military service or is secondary to his 
service-connected PTSD.  

The Board notes that service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

At an August 1996 VA examination, the Veteran's blood 
pressure was recorded as 142/86.  A VA treatment note 
reported that, in January 2004, he had well-controlled 
hypertension.   

At a February 2007 VA examination, the Veteran reported 
having been on medication for about 25 to 30 years.  He had a 
history of coronary artery disease with 3 myocardial 
infarctions with a stent in 1993 and none since.  He was 
taken off all medications in 2005 when he had a diffuse drug 
rash that was possibly drug related.  An October 2005 
echocardiogram showed that his left ventricular function was 
normal.  

The most recent blood pressure readings were those of 138/79 
in August 2006, 157/76 in September 2006, 142/82 in December 
2006 and 133/76 in January 2007.  He was diagnosed with a 
history of hypertension, but presently was noted to have 
normal blood pressure while off medications.  The VA examiner 
stated that the hypertension was not related to service or 
appear to be aggravated by his service-connected PTSD because 
his blood pressure was doing well without medications.  

In addition, a careful review of the service treatment record 
shows that the Veteran did not manifest complaints or 
findings of hypertension during either period of service.  
The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).

At the February 2007 VA examination that the Veteran reported 
having been on medication for 25 to 30 years; therefore, the 
earliest he was diagnosed with hypertension would have been 
about 8 years after service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim of service connection.  Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

These current statements, when viewed in light of others made 
at the time of his service, are not credible for the purpose 
of establishing a continuity of symptomatology of treatment 
since service in this case.  

The Veteran has also asserted that his hypertension is 
secondary to his service-connected PTSD.  Generally, when a 
Veteran contends that a service-connected disorder has caused 
or aggravated a secondary disability, there must be competent 
medical evidence of such causation or aggravation.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.  

However, absent supporting competent evidence, the Board can 
find that the longstanding hypertension was caused by the 
more recently diagnosed service-connected PTSD.  In addition, 
the VA examiner recently could find no evidence of 
aggravation because the hypertension was shown to be  well 
controlled without medication.   

Thus, given the current record, the Board finds that the 
claim of service connection for hypertension, on both a 
direct and a secondary basis, must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B. Skin Condition 

The Veteran asserts that his skin condition is related to 
Agent Orange exposure during his combat service in the 
Republic of Vietnam.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The service personnel records show that the Veteran served in 
the Republic of Vietnam during the Vietnam era.  He received 
the Air Medal.  

A careful review of the medical evidence showed that the 
Veteran was treated for skin manifestations described as 
being due to ringworm of the left shoulder in early September 
1967.  He was seen again for ringworm of the left shoulder in 
late October 1967.  At that time, he also had findings of 
tinea cruris.  The manifestations were described as being 
well-marginated, scaling, circinate rash over the left 
scapula and in the left axilla.  

The Veteran was treated in May 1968 for a rash above his 
buttocks in May 1968.  This was described as being pruritic 
and being manifested by hyperkeratotic skin with on specific 
lesions.  

No further complaints or findings of a skin condition were 
recorded during the remainder of this period of service.  In 
fact, at the time of the separation examination in August 
1969, the Veteran denied having or ever having had a skin 
disease.  

The Veteran was treated for poison oak in September 1975 
during his second period of service, but he denied having or 
ever having a skin disease at the time of the discharge 
examination.  Other than scars and tattoos, his skin was 
normal at that time.  

At a VA examination in August 1996, the Veteran's skin was 
noted as being normal except for tattoos.  

A November 1998 VA treatment note diagnosed the Veteran with 
chronic dermatitis.  It was stated that he had a reemerging 
skin rash on the back of his left upper arm that came and 
went.  

An August 1999 VA treatment note stated that the Veteran had 
a greater than 30 year history of rash on both arms, both 
legs and trunk that was worse in the summer.  It started on 
the dorsum of the hands and then migrated up to the proximal 
area of the forearm.  

In September 1999, the Veteran had an Agent Orange 
examination when he reported having had a skin rash on his 
extremities and trunk that was unrelentingly pruritic since 
his service discharge.  On examination, he had skin rashes 
over his extremities and trunk.  He was diagnosed with 
pruritic skin rashes and Agent Orange exposure.  

At an October 1999 VA examination, the Veteran  reported 
having significant difficulties with his skin beginning 
shortly after service.  In the 1970's, he had skin break outs 
on his arms, like poison ivy, and lasted for 4 weeks and then 
would resolved.  He also had this on the top of his hands and 
in the groin areas.  

On examination, the Veteran had an abnormality on his left 
arm that was a typical patch of thickening of his skin with 
mild crusting and an area of hardness of skin present above 
the left elbow.  There was also an approximate 10 x 4 inch 
region on his left forearm of thickened irregular skin with 
some scabbing; however, much of that skin was attributed to a 
recent removal of a piece of wood.  On his hands, he had 
healed eczema.  His groin was significant for excoriation, 
increased pigment, and flaking of the skin consistent with 
tinea.  He had an abundance of increased thickness.  

The VA examiner diagnosed severe dermatitis in a Veteran who 
had Agent Orange exposure and also sun exposure.  

The Veteran had an Agent Orange examination in February 2001.  
He was not sprayed with Agent Orange but had been in areas 
that had been sprayed area and was definitely exposed to 
Agent Orange.  He was diagnosed with dysidrotic eczema.  

At a February 2007 VA examination, the Veteran  reported 
having a chronic problem of very itchy, red blisters that 
left scars when resolved.  Reportedly, they were on his 
chest, arms, backs and thighs.  Over the years, the disease 
was persistent and intermittent, but not progressive.  A 
December 2005 biopsy revealed a diagnosis of atopic 
dermatitis.  He used tacrolimus, a topical agent, as needed; 
which was now 4 days a week.  

On examination, the Veteran had extensive scattered areas of 
hypopigmentation on both forearms, both flexor and extensor 
aspects, with a lesser area of hypopigmentation on the upper 
arms and hands.  His face, chest, back and legs were clear.  

The VA examiner also noted that there were no primary lesions 
in any location.  He had no systemic symptoms or malignant 
neoplasms or benign neoplasms of the skin.  He also had a 
history of athlete's foot.  

The VA examiner diagnosed atopic dermatitis that was 
confirmed by biopsy.  The examiner did not consider it  to be 
related to Agent Orange exposure and, after reviewing of the 
claims file, the examiner opined that it was not due to 
service.  

In March 2008, a VA examiner reviewed the Veteran's claims 
files and service treatment records that showed a diagnosis 
of poison ivy during the second period of service, as well as 
cuts on both of his hands in 1969.  

The VA examiner stated that the Veteran's in-service lesions 
appeared to have defined etiologies and were less likely than 
not related to the Veteran's later diagnosed atopic 
dermatitis.  He also stated that skin lesions of Agent Orange 
exposure, chloracne, were characterized by comedones with 
black heads; cystic in nature; located on the face, back, and 
chest; tended to persist and recur; and left raised lesions, 
scars and pits.  He added that atopic dermatitis had was not 
associated with Agent Orange exposure and the lesions 
described in the service treatment records did not fit the 
pictures of lesions of chloracne.  

The VA examiner opined that it was not as least likely as not 
that the Veteran's skin condition described during military 
service was an initial manifestation of the Veteran's later 
diagnosed atopic dermatitis and therefore was not the result 
of Agent Orange exposure.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).   However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

If a Veteran was exposed to a herbicide agent during active 
service, chloracne or other acneform diseases consistent with 
chloracne he shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  

The Board notes that chloracne or other acneform disease 
consistent with chloracne are presumptive diseases under 38 
C.F.R. § 3.309(e); however, the Veteran has been diagnosed 
with atopic dermatitis, and not chloracne or another acneform 
disease and therefore, the presumption cannot be applied in 
this case.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Accordingly, even though exposure to herbicides is presumed, 
presumptive service connection for a skin disorder cannot be 
granted.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 
34 F.3d at 1044, citing 38 U.S.C.A. §§ 1113 and 1116, and 
38 C.F.R. § 3.303.  

After a careful review of the entire record, the Board finds 
that the variously described skin disease is shown as likely 
as not to have had its clinical onset during the Veteran's 
initial period of active service that included combat with 
the enemy while serving as a door gunner in the Republic of 
Vietnam.  

The Veteran was treated for manifestations involving 
different areas of his body while on active duty.  This 
included the left shoulder and axilla, buttocks and groin.  
He also has reported having a history of related skin 
problems on a recurrent basis in connection with VA 
treatment.  The recent VA examinations described findings 
that were not found to be attributable to chloracne.  

However, in reviewing the record in March 2008, the VA 
examiner did not address the full extent of the documented 
service manifestations in determining that the diagnosed 
atopic dermatitis was not as likely as not initially 
manifested during service.  

In considering the nature of skin manifestations actually 
identified during service, in light of the Veteran's credible 
history of recurrent skin problems since service, the Board 
finds that a continuity of symptomatology and treatment is 
presented in this case.  

Hence, in reweighing the record, the Board finds the evidence 
now to be in a state of relative equipoise in showing that 
the currently demonstrated skin disease characterized as 
atopic dermatitis is causally related to the ongoing 
manifestation first exhibited during the Veteran's initial 
period of active service.  

In resolving all reasonable doubt in favor of the Veteran, 
service connection for the current skin disability is 
warranted.  



ORDER

Service connection for hypertension is denied.  

Service connection for chronic skin disorder including atopic 
dermatitis is granted.  



REMAND

The issue of entitlement to service connection for a claimed 
left ear disorder, claimed as a perforated ear drum, otitis 
media, and otitis externa was previously remanded for a VA 
examination.  

The Veteran was afforded a VA examination in February 2007 
and a VA audiological evaluation in October 2008.  The 
February 2007 VA examination discussed the Veteran's right 
ear; however, the May 2006 Board remand specifically dealt 
with the left ear, since the issue of entitlement to service 
connection for the right ear was not before the Board.  Since 
the February 2007 and October 2008 VA examiners did not 
mention the left ear the Board finds that the case needs to 
be remanded for compliance with the May 2006 Board remand.  

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Therefore, the Veteran should be afforded a VA examination to 
determine the nature and likely etiology of the Veteran's 
claimed left ear disorder, claimed as a perforated ear drum, 
otitis media, and otitis externa.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claim on appeal.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
nature and etiology of his claimed left 
ear disorder, claimed as a perforated ear 
drum, otitis media, and otitis externa.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should state whether the 
Veteran has a current left ear disorder, 
claimed as a perforated ear drum, otitis 
media, and otitis externa, that is at 
least as likely then not related to his 
military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

3.  After completing all requested 
development, and any additional 
notification deemed warranted, the  
remaining issue on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  








 Department of Veterans Affairs


